DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 28 June 2022.  Claims 1, 4 and 6 are currently amended.  Claims 13 and 14 are canceled.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Information Disclosure Statement
The information disclosure statement submitted on 19 May 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2009/0068561, hereinafter Sun in view of WIPO Patent Publication No. 2015/016621, hereinafter Kim and U.S. Pre-Grant Publication No. 2015/0349327, hereinafter Hwang. (The equivalent U.S. Pre-Grant Publication No. 2016/0133931 is used in lieu of a formal translation of Kim).

Regarding claim 1, Sun teaches a lithium secondary battery comprising a positive electrode (paragraph [0074]). The positive electrode includes a positive electrode active material (paragraph [0017]). 
The positive electrode active material includes an internal bulk part (“center portion”) and an external bulk part (“surface portion”) surrounding the internal bulk part (“center portion”) (paragraph [0020]). 
The internal bulk part (“center portion”) includes a first lithium composite metal oxide represented by the following Formula 1 (paragraphs [0024, 0025]):
LiaNi1-x-y-zCoxMnyMzO2-δ Xδ
In Formula 1, M may be W; X is a halogen anion, such as F, Cl, Br or I and the compositional parameters satisfy the following ranges: 0.95≤a≤1.2, 0.01≤x≤0.5, 0.01≤y≤0.5, 0.005≤z≤0.3, 0.05≤x+y+z≤0.4, 0 ≤δ≤ 0.1.
Sun’s Formula 1 corresponds to the instantly claimed Formula 1 as follows: M is Me, X is A, a is 1+x1, 1-x-y-z is a1, x is 1-a1-b1-c1, y is b1, z is c1, δ is y1.

The external bulk part (“surface portion”) includes a second lithium composite metal oxide represented by the following Formula 2 (paragraphs [0024, 0026]):
LiaNi1-x-y-zCoxMnyMzO2-δ Xδ ,
In Formula 2, M may be W; X is a halogen anion, such as F, Cl, Br or I and the compositional parameters satisfy the following ranges: 0.95≤a≤1.2, 0.01≤x≤0.4, 0.01≤y≤0.5, 0.002≤z≤0.2, 0.4<x+y+z≤0.95, 0 ≤δ≤ 0.1.
Sun’s Formula 2 corresponds to the instantly claimed Formula 2 as follows: M is Me, X is A, a is 1+x2, 1-x-y-z is a2, x is 1-a2-b2-c2, y is b2, z is c2, δ is y2.
Sun teaches that Ni continuously changes from a center of the particle to a surface thereof (paragraphs [0057, 0058]). Further, in examples Sun teaches Ni and Mn continuously changing from a center of the particle to a surface thereof (Examples 1-4).
Sun shows a peak appearing at 240 °C when the material is subject to differential thermogravitic analysis and characterizes this as an indicator of thermal stability (paragraph [0095] and figure 7). Sun’s reported result is considered equivalent to the claimed peak measured by differential scanning calorimetry. 
Sun teaches a lithium composite metal oxide of the same composition as instantly claimed and produced through a method analogous to the one instantly described (paragraph [0071]).
Absent an attribution of the instantly required “C-axis”, any grain orientation could be said to satisfy the claim, because any “C-axis” (of the instantly claimed material or some other material) could be arbitrarily chosen as the standard. 
It is further noted that even in a material with completely randomly oriented grains, there would be some grains oriented as instantly claimed.
Finally, given the similarity of the preparation methods, it is expected that Sun’s material would have the grain orientation of the instant material. 
A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Therefore, Sun inherently possess the claimed property.
Sun teaches that the negative electrode may be lithium metal (paragraph [0075]).
Sun fails to teach: 1) that the anion X (equivalent to the instantly claimed A) is one of the enumerated claimed species; 2) that the concentration gradient changes gradually from a center of the center portion of the particle to the surface of the surface portion of the particle.
Regarding 1), the substitution of oxygen in lithium composite metal oxide positive active materials of the type taught by Sun with anion species such as halogens, PO4, BO3, CO3 and NO3 is well-known in the art – see, e.g. Kim (paragraphs [0016-0019]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select one of the known species of anion used to substitute some of the oxygen in the lithium transition metal oxide of Sun without undue experimentation and with a reasonable expectation of success. 
Regarding 2), changing concentrations of metal atoms from a center of a particle’s central portion to a surface of its surface portion is well-known in the art. For example, Hwang teaches lithium composite metal oxide particles as cathode active material (paragraphs [0039-0041]). Hwang’s lithium composite metal oxide is closely related to Sun’s material. Hwang teaches a continuous concentration gradient of Ni and Mn from a center of the particle to the surface (paragraphs [0039, 0042-0044]). In a specific example, Hwang teaches that Ni decreases in concentration from the center to the surface, while Mn increases in concentration from the center to the surface (Table 1 and figure 1). Hwang teaches that the continuous concentration gradients improve the performance of the battery (paragraphs [0034, 0035]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to incorporate a continuous concentration gradient from a center of the center portion of the particle to the surface of the surface portion of the particle in Sun’s material for the purpose of optimizing the performance of the material.
Sun's optimum ranges overlap the instant application's optimum ranges for the compositional parameters x1, x2, y1, y2, a1, a2, b1, b2, c1 and c2.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Sun as modified by Kim and Hwang discloses the claimed invention except for the exact optimum ranges for the compositional parameters x1, x2, y1, y2, a1, a2, b1, b2, c1 and c2 of the positive electrode active material in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
The battery of Sun as modified by Kim and Hwang has the instantly claimed positive electrode and the same negative electrode (lithium metal). Therefore, it is capable of being cycled up to 4.5 V.

Regarding claim 6, Sun teaches that the positive electrode active material has an average particle diameter in the range 10 µm to 30 µm (paragraph [0028]).
Sun's optimum range overlaps the instant application's optimum range of 4 µm to 20 µm.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Sun as modified by Kim and Hwang discloses the claimed invention except for the exact optimum range of the positive electrode active material particle diameter in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2009/0068561, hereinafter Sun and WIPO Patent Publication No. 2015/016621, hereinafter Kim and U.S. Pre-Grant Publication No. 2015/0349327, hereinafter Hwang as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2011/0281168, hereinafter Watanabe.
Regarding claim 4, Sun as modified by Kim teaches a lithium mixed metal oxide. 
Sun as modified by Kim does not specify whether lithium by-products are present in the material.
It is known in the art to wash particles of the type taught by Sun after their synthesis for the purpose of removing impurities – see, e.g. Watanabe (paragraph [0032]). Watanabe specifically teaches the washing step described in the instant application – washing with water at a temperature less than 10 °C to remove surplus lithium, while maintaining the desired composition of the material (paragraph [0059]). Watanabe’s teaching is understood to mean that all surplus lithium is removed and thus undesirable “lithium by-product” is entirely removed.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to implement the washing step of Watanabe for the purpose of removing impurities and surplus lithium for the positive active material after its synthesis.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the combination of the Sun, Kim and Hwang references has been provided, as recited above, to address the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724